Case 8:19-cv-02115-DOC-JDE Document 57 Filed 10/15/20 Page 1 of 5 Page ID #:1541



 1   Nimalka Wickramasekera (CA SBN:
     268518)                                       A. James Isbester (CA SBN: 129820)
 2   NWickramasekera@winston.com                   jisbester@kilpatricktownsend.com
     Joe S. Netikosol (CA SBN: 302026)             KILPATRICK TOWNSEND &
 3   JNetikosol@winston.com                        STOCKTON LLP
     WINSTON & STRAWN LLP                          Two Embarcadero Center, Suite 1900
 4   333 S. Grand Avenue                           San Francisco, CA 94111
     Los Angeles, CA 90071-1543                    Telephone: (415) 576-0200
 5   Telephone: (213) 615-1700                     Facsimile: (415) 576-0300
     Facsimile: (213) 615-1750
 6                                                 Megan Chung (CA SBN: 232044)
     George C. Lombardi (pro hac vice)             mchung@kilpatricktownsend.com
 7   GLombard@winston.com                          1801 Century Park East, Ste. 2300
     Samantha M. Lerner (pro hac vice)             Los Angeles, CA 90067
 8   SLerner@winston.com                           Telephone: (310) 248-3830
     J.R. McNair (pro hac vice)                    Facsimile: (858) 430-3851
 9   JMcNair@winston.com
     Vivek V. Krishnan (pro hac vice)              Attorneys for Defendant
10   VKrishnan@winston.com                         AXONICS MODULATION
     WINSTON & STRAWN LLP                          TECHNOLOGIES, INC.
11   35 W. Wacker Drive
     Chicago, IL 60601-9703
12   Telephone: (312) 558-5600
     Facsimile: (312) 558-5700
13
     Attorneys for Plaintiffs
14   MEDTRONIC, INC.; MEDTRONIC
     PUERTO RICO OPERATIONS CO.;
15   MEDTRONIC LOGISTICS, LLC;
     MEDTRONIC USA, INC.
16
17                        UNITED STATES DISTRICT COURT
18                      CENTRAL DISTRICT OF CALIFORNIA
19
20    MEDTRONIC, INC.; MEDTRONIC Case No. 8:19-cv-02115-DOC-JDE
      PUERTO RICO OPERATIONS
21    CO.; MEDTRONIC LOGISTICS,
      LLC; MEDTRONIC USA, INC.,  JOINT STATEMENT REGARDING
22                               INSTITUTION DECISIONS FOR
               Plaintiffs,       AXONICS’ IPR PETITIONS AND
23                               RECOMMENDATIONS OF THE
           v.                    PARTIES FOR FURTHER
24                               PROCEEDINGS
      AXONICS MODULATION
25    TECHNOLOGIES, INC.,
                                 Judge:     Hon. David O. Carter
26             Defendant.
27
28         Pursuant to this Court’s May 8, 2020 Order Granting Defendant’s Motion to Stay
                                               1
               JOINT STATEMENT RE INSTITUTION DECISIONS FOR AXONICS’ IPR PETITIONS
                                   CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 57 Filed 10/15/20 Page 2 of 5 Page ID #:1542



 1   Pending Inter Partes Review of the Patents-in-Suit (Dkt. No. 55), Plaintiffs Medtronic,
 2   Inc., Medtronic Puerto Rico Operations Co., Medtronic Logistics, LLC, and Medtronic
 3   USA, Inc. (collectively, “Medtronic”) and Defendant Axonics Modulation
 4   Technologies, Inc. (“Axonics”) hereby submit this Joint Statement Regarding
 5   Institution Decisions for Axonics’ IPR Petitions relating to Medtronic’s asserted U.S.
 6   Patent Nos. 8,036,756 (“the ’756 patent”); 8,626,314 (“the ’314 patent”); 9,463,324
 7   (“the ’324 patent”); 9,821,112 (“the ’112 patent”); 8,738,148 (“the ’148 patent”);
 8   8,457,758 (“the ’758 patent”); and 7,774,069 (“the ’069 patent”), and further provide
 9   their respective recommendations for further proceedings in connection with this action.
10   I.    STATUS OF AXONICS’ IPRs
11         On September 15, 2020 and September 23, 2020, the Patent Trial and Appeal
12   Board (“PTAB”) issued decisions, summarized below, regarding institution of Axonics’
13   IPR petitions:
14
15        IPR Petition No.                 Patent No.                     Decision
16    IPR2020-00714                9,463,324                     Denied as to each asserted
                                                                 claim on all asserted
17                                                               grounds
18    IPR2020-00715                8,036,756                     Granted as to each
                                                                 asserted claim on all
19                                                               asserted grounds
20    IPR2020-00679                8,626,314                     Granted as to each
                                                                 asserted claim on all
21                                                               asserted grounds
22    IPR2020-00713                9,821,112                     Granted as to each
                                                                 asserted claim on all
23                                                               asserted grounds
24    IPR2020-00712                8,738,148                     Granted as to each
                                                                 asserted claim on all
25                                                               asserted grounds
26    IPR2020-00680                8,457,758                     Granted as to each
                                                                 asserted claim on all
27
                                                                 asserted grounds
28
                                                2
                JOINT STATEMENT RE INSTITUTION DECISIONS FOR AXONICS’ IPR PETITIONS
                                    CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 57 Filed 10/15/20 Page 3 of 5 Page ID #:1543



 1                                                                Granted as to each
      IPR2020-00678                  7,774,069
 2                                                                asserted claim on all
                                                                  asserted grounds
 3
           For all six of the instituted IPRs, oral arguments is set for June 17, 2021 and the
 4
     PTAB is expected to issue its final decisions regarding the validity of the claims of the
 5
     instituted patents before September 23, 2021.
 6
     II.   RECOMMENDATIONS FOR FURTHER PROCEEDINGS
 7
           A.     Medtronic’s Position
 8
           Medtronic initiated this patent infringement action on November 4, 2019 (Dkt.
 9
     1), and filed a First Amended Complaint (Dkt. 28) on November 26, 2019. On March
10
     13, 2020, the Court issued its Scheduling Order (Dkt. 42). On March 16, 2020, Axonics
11
     filed IPR petitions for all patents at issue, and on April 10, 2020, Axonics filed its
12
     Motion to Stay Litigation Pending Inter Partes Review (Dkt. 49).
13
           On September 15, 2020, the PTAB denied Axonics’ IPR petition in its entirety
14
     for each asserted claim on all challenged grounds for U.S. Patent 9,463,324. On August
15
     5, 2020, Medtronic announced the launch of its recently FDA-approved InterStim™
16
     Micro neurostimulator for sacral neuromodulation (SNM) therapy, using its novel
17
     rechargeable technology claimed in the ’324 patent, which directly competes with
18
     Axonics’ accused product. Medtronic’s InterStim™ Micro had not launched at the time
19
     the parties briefed Axonics’ stay motion and the Court granted Axonics’ request for a
20
     stay. Given these new market conditions and that inter partes review was not instituted
21
     as to the ‘324 patent, there is no reason to delay litigation regarding the ‘324 patent.
22
           Accordingly, and consistent with the Court’s stay order, Medtronic respectfully
23
     requests the stay be lifted as to ’324 patent, and the Court issue a new scheduling order
24
     based on the following dates:
25
26
27
28
                                                  3
                JOINT STATEMENT RE INSTITUTION DECISIONS FOR AXONICS’ IPR PETITIONS
                                    CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 57 Filed 10/15/20 Page 4 of 5 Page ID #:1544



 1
 2          EVENT                            PROPOSED DATE
            All Discovery Cut-Off            May 21, 2021
 3          Motion Cut-Off                   June 21, 2021 @ 8:30AM
 4          Final Pre-Trial Conference       July 26, 2021 @ 8:30AM
            Trial                            August 17, 2021 @ 8:30AM
 5
 6
           B.     Axonics’ Position Statement
 7
           Axonics requests that the stay remain in effect for the same reasons it was
 8
     granted. The Court’s prior determinations on the three factors remain true today. The
 9
     first factor continues to support a stay because no additional resources have been
10
     expended by the Court, and the parties have not conducted any additional discovery
11
     since the stay was ordered.
12
           The second factor also continues to support a stay because the PTAB instituted
13
     review of six of the seven asserted patents—covering the vast majority of the claims.
14
     See Boston Scientific Corp. v Edwards Lifesciences Corp., No. 8:16-cv-00730, Dkt. No.
15
     110, slip op. at 4 (C.D. Cal. Dec. 1, 2017) (Order Denying Motion To Lift Stay) (finding
16
     second factor continued to support the stay where IPRs were instituted against three of
17
     eight patents and not instituted on the remaining five). The PTAB instituted review of
18
     the ’112 patent, which is from the same family as the ’324 patent, but was challenged
19
     on different Grounds. The two family members are of overlapping scope, with both
20
     claiming, inter alia, an “external charging device,” an “implantable medical device, and
21
     a “control circuit” for controlling the “transfer of energy” between the two devices using
22
     a “primary coil,” “secondary coil” and a “temperature sensor.” Accordingly, the
23
     PTAB’s construction of the ’112 patent claims, and any patentability arguments
24
     advanced in the IPR, will also apply to the ’324 patent and will provide the Court with
25
     helpful guidance regarding the scope of these patents and the prior art. Moreover,
26
     Medtronic identifies the same components from Axonics Charging System and IPG for
27
     the ’324 patent and the instituted ’112, ’148, ’758, and ’069 patents. Compare Dkt. No.
28
                                                 4
                JOINT STATEMENT RE INSTITUTION DECISIONS FOR AXONICS’ IPR PETITIONS
                                    CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 57 Filed 10/15/20 Page 5 of 5 Page ID #:1545



 1   28 ¶¶ 76-78 (infringement allegations for the ’324 patent) with ¶¶93-95 (virtually
 2   identical allegations for the ’112 patent), ¶¶110-111 (identifying the same IPG, coils,
 3   and Charging System), ¶¶127-128 (same), ¶¶ 145-146 (same). Any discovery on the
 4   ’324 patent is in essence also discovery on the ’112 patent, on which review was
 5   instituted. As a result, the piecemeal litigation approach proposed by Medtronic would
 6   be impractical and would waste judicial and the parties’ resources.
 7         Finally, the Court’s decision of the third factor is as applicable now as it was in
 8   May. Medtronic raised its InterStim™ Micro at that time and thus it is not a new fact.
 9   The Court found that “even if the parties’ products were sole market competitors” the
10   third factor, “at most…tilts slightly against a stay.” (Dkt. 55 at 4.)
11         Accordingly, there has been no material change in conditions that warrants lifting
12   the stay under the relevant factors.
13   Dated: October 15, 2020                 Respectfully submitted,
14                                           WINSTON & STRAWN LLP
15
                                             By: /s/ Nimalka Wickramasekera
16                                              George C. Lombardi
                                                Nimalka Wickramasekera
17                                              J.R. McNair
                                                Samantha M. Lerner
18                                              Vivek V. Krishnan
                                                Joe Netikosol
19
                                                 Attorneys for Plaintiffs
20                                               MEDTRONIC, INC.; MEDTRONIC
                                                 PUERTO RICO OPERATIONS CO.;
21                                               MEDTRONIC LOGISTICS, LLC;
                                                 MEDTRONIC USA, INC.
22
23                                           KILPATRICK TOWNSEND &
                                             STOCKTON LLP
24
                                             By: /s/ Megan Chung
25                                              A. James Isbester
                                                Megan Chung
26
                                                 Attorneys for Defendant
27                                               AXONICS MODULATION
                                                 TECHNOLOGIES, INC.
28
                                                  5
                JOINT STATEMENT RE INSTITUTION DECISIONS FOR AXONICS’ IPR PETITIONS
                                    CASE NO. 8:19-CV-02115-DOC-JDE
